                         IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF VIRGINIA
                                  ABINGDON DIVISION

  UNITED STATES OF AMERICA

                 v.                                             CASE NO. 1:19cr00016

  INDIVIOR INC. (a/k/a Reckitt Benckiser
       Pharmaceuticals Inc.) and
  INDIVIOR PLC



             DEFENDANTS’ OBJECTIONS TO THE MEMORANDUM ORDER
                  DENYING DEFENDANTS’ MOTION TO COMPEL
                    AND MOTION FOR BILL OF PARTICULARS

         Pursuant to Federal Rule of Criminal Procedure 59(a), Indivior Inc. and Indivior PLC

  (collectively, “Indivior”) respectfully object to Magistrate Judge Sargent’s October 16, 2019

  Memorandum Order denying Indivior’s Motion to Compel and Motion for Bill of Particulars

  (ECF No. 220) (hereinafter, “Order”). On the substance of both Motions, Magistrate Judge

  Sargent’s Order is both contrary to law and clearly erroneous, and is thus subject to mandatory

  modification by this Court. See Fed. R. Crim. P. 59(a). Accordingly, Indivior respectfully

  requests that this Court vacate the Order, grant Indivior’s Motion to Compel seeking the

  government’s full compliance with its Brady and Rule 16 obligations (see ECF Nos. 117, 118,

  and 175), and order that the government produce a bill of particulars so that Indivior may

  adequately prepare a defense and avoid unfair surprise at trial (see ECF Nos. 136, 137, and 185).

                                     STANDARD OF REVIEW

         Under the standard set forth in Rule 59(a), when a party files objections to a magistrate

  judge’s order on a non-dispositive matter, this Court must consider the objections and “modify or

  set aside any part of the order that is contrary to law or clearly erroneous.” Fed. R. Crim. P.



                                                  -1-
Case 1:19-cr-00016-JPJ-PMS Document 226 Filed 10/30/19 Page 1 of 15 Pageid#: 1652
  59(a). An order is contrary to law “when it fails to apply or misapplies relevant statutes, case

  law, or rules of procedure.” United States v. Dunlap, No. 1:12CR00044-044, 2013 WL 30145, at

  *1 (W.D. Va. Jan. 2, 2013) (internal quotation marks omitted). And an order is clearly erroneous

  when “although there is evidence to support it,” the reviewing court, after considering all the

  evidence, “is left with the definite and firm conviction that a mistake has been committed.”

  Minyard Enterprises, Inc. v. Se. Chem. & Solvent Co., 184 F.3d 373, 380 (4th Cir. 1999)

  (internal quotation marks omitted).

                                             ARGUMENT

  I.     Motion to Compel

         The portion of Magistrate Judge Sargent’s Order addressing Indivior’s Motion to Compel

  is contrary to the Supreme Court’s clear directive in Kyles v. Whitley that the prosecution must

  disclose any evidence favorable to the defense that is known either to the prosecution or “known

  to the others acting on the government’s behalf in the case.” 514 U.S. 419, 437-38 (1995)

  (emphasis added). Although the Order refers to this controlling standard, it does not actually

  address the favorable evidence within the possession of certain key federal agencies that is

  known to the prosecution team but that has not yet been produced to Indivior. See Mem. in

  Support of Def. Mot. to Compel at 8-18 (ECF No. 118); Reply in Support of Def. Mot. to

  Compel at 4-12 (ECF No. 175). Instead, the Order focuses narrowly on the agencies that

  participated in the investigation and states that Indivior is seeking an order requiring the

  government to “gather and disclose information from various branches of HHS and other law

  enforcement agencies of the Department of Justice, which the Government has stated were not

  involved in the investigation and are not involved in this prosecution.” Order at 9. Magistrate

  Jude Sargent’s apparent conclusion is that Indivior is not entitled to such information because the

  agency “branches” in actual possession of these materials are not within the government’s

                                                  -2-
Case 1:19-cr-00016-JPJ-PMS Document 226 Filed 10/30/19 Page 2 of 15 Pageid#: 1653
  definition of the investigative team. See id. But this conclusion does not address whether

  members of the prosecution team nevertheless know about the material and favorable

  information Indivior has identified, thus bringing that information within the scope of what the

  government is required to produce under Kyles, regardless of who possesses it.

          At no point has the government denied knowledge of the agency information Indivior has

  identified as being material to the preparation of its defense and, in some cases, exculpatory.

  Nor could it. Indivior has in its briefs filed in support of its Motion to Compel explicitly

  addressed the categories of information in the possession of these agencies that the government

  must produce. For example:

         Indivior has identified as material to its defense the analysis on unit-dose packaging from

          the Centers for Disease Control and Prevention (“CDC”), an operating division of the

          Department of Health and Human Services, which was one of the agencies on the

          investigative team in this case. In 2016, multiple CDC employees, together with others

          from the Food and Drug Administration (“FDA”), published findings from a study

          regarding the rates of pediatric emergency room visits for buprenorphine/naloxone

          ingestions, which dropped by two thirds when prescriptions dispensed in unit-dose

          packaging increased to over 80%.1 Rather than speaking to and collecting documents

          from all the CDC employees who reached this conclusion, which is exculpatory as to the

          purported falsity of Indivior’s alleged representations on the safety of Suboxone film

          versus Suboxone tablets, the government interviewed and obtained documents from just

          one. See Reply in Support of Def. Mot. to Compel at 10. Moreover, the government has



          1
            Daniel S. Budnitz, et al., Centers for Disease Control and Prevention, Notes from the Field:
  Pediatric Emergency Department Visits for Buprenorphine/Naloxone Ingestion—United States, 2008-
  2015, 65 Morbidity & Mortality Wkly. Rep. 1148 (2016).

                                                    -3-
Case 1:19-cr-00016-JPJ-PMS Document 226 Filed 10/30/19 Page 3 of 15 Pageid#: 1654
         failed to produce the additional material in the possession of the CDC, reflecting the

         CDC’s analysis of the impact of unit-dose packaging on pediatric exposure, that is

         referenced in the government’s own memorandum of its interview with that one CDC

         employee. See id. at 10-11.

        Indivior has also identified as material to its defense the documents and other information

         underlying the conclusions reached by four FDA divisions and offices in 2012 and 2013

         that “Suboxone film in unit-dose packaging poses a lower overall risk of accidental

         pediatric exposure than Suboxone tablets in multi-dose packaging,” as well as the FDA’s

         recommendation to generic buprenorphine manufacturers in April 2013 that they

         voluntarily switch to unit-dose packaging for their buprenorphine-containing products.

         See Mem. in Support of Def. Mot. to Compel at 17; Reply in Support of Def. Mot. to

         Compel at 7. Although the government has produced to Indivior a single file from the

         FDA’s Center for Drug Evaluation and Research with documents tied to the FDA’s

         consideration of the Citizen Petition submitted by Indivior (then known as Reckitt

         Benckiser Pharmaceuticals, Inc.), the government has refused to obtain from the FDA the

         additional material tied to its consideration of the pediatric exposure issue and its

         guidance to generic manufactures. The government clearly knows about the FDA’s

         conclusions and related recommendation on this issue, and has charged Indivior with

         making false statements regarding the comparative safety of Suboxone film and

         Suboxone tablets, making any claim that the information is not within the government’s

         Rule 16 and Brady obligations to produce untenable.

        In addition, Indivior has pointed to the Drug Enforcement Administration (“DEA”) files

         for each of the doctors it is apparently accused of aiding and abetting to issue



                                                  -4-
Case 1:19-cr-00016-JPJ-PMS Document 226 Filed 10/30/19 Page 4 of 15 Pageid#: 1655
         prescriptions in a “careless and clinically unwarranted manner” as another example of

         information material to its defense. See Indictment ¶ 31 (ECF No. 3). Although any

         action, or inaction, on the part of the DEA as to these physicians will be critical evidence

         reflecting the government’s own view of the propriety of the physicians’ prescribing

         practices and any need to intervene, the government has refused to produce the

         information. Whether the DEA actually ever investigated these physicians—and/or

         received information from the pharmacies that filled prescriptions written by the

         physicians—is not dispositive on the question of materiality: if it did, and there was no

         finding or action taken, that information will show that the agency charged with

         monitoring such activities did not view the physicians’ prescribing practices to be

         actionable; and if it did not, that too shows a lack of concern regarding the physicians’

         methods of prescribing. Either answer is material to Indivior’s preparation of its defense

         and is exculpatory evidence to which it is entitled.

         Instead of collecting and producing these and other specified materials, the government

  has instead argued that it has complied with its Brady and Rule 16 obligations by collecting a

  limited subset of materials from these key government agencies and producing them to Indivior.

  See Gov. Response in Opposition to Indivior’s Mot. to Compel at 9-13 (ECF No. 146)

  (identifying select materials produced to Indivior from the DEA, FDA, CDC, and Substance

  Abuse and Mental Health Services Administration). But picking and choosing which favorable

  evidence to collect and subsequently produce to the defense is inconsistent with Kyles, which

  requires the production of all favorable evidence known to any member of the prosecution team.

  See Kyles, 514 U.S. at 437-38. If the government has obtained some information or evidence

  from an agency, it cannot shirk its responsibility to obtain all information or evidence in the



                                                  -5-
Case 1:19-cr-00016-JPJ-PMS Document 226 Filed 10/30/19 Page 5 of 15 Pageid#: 1656
  possession of that agency that would be material to the defense. See, e.g., United States v.

  Cerna, 633 F. Supp. 2d 1053, 1060 (N.D. Cal. 2009) (when the prosecution is making written or

  verbal requests for records, it must be “even-handed as to the point of inquiry,” meaning that the

  “prosecutor must ask for all information on the same subject, pro and con”); United States v.

  W.R. Grace, 401 F. Supp. 2d 1069, 1079 (D. Mont. 2005) (“The prosecution may not simply ask

  for information it wants while leaving behind other, potentially exculpatory information within

  agency files.”). Nor can it bury its head in the sand and refuse to ask other members of the

  investigative team about any other known information that would be favorable to Indivior’s

  defense. See Carriger v. Stewart, 132 F.3d 463, 480 (9th Cir. 1997) (“Because the prosecution is

  in a unique position to obtain information known to other agents of the government, it may not

  be excused from disclosing what it does not know but could have learned.” (citing Kyles, 514

  U.S. at 438-40)).

         In overlooking Indivior’s clearly identified categories of favorable and exculpatory

  material that has not yet been produced, Magistrate Judge Sargent’s Order cites the Fourth

  Circuit’s opinion in Fullwood v. Lee, 290 F.3d 663 (4th Cir. 2002), and states that “Brady does

  not require the Government to disclose evidence, even if it is exculpatory, already known by the

  defense.” Order at 9. But the Fullwood decision does not address simple knowledge on the part

  of the defense that there is material evidence that has not yet been produced. 290 F.3d at 686.

  Instead, Fullwood explains that Brady does not compel disclosure “of evidence available to the

  defendant from other sources” or require the government to disclose a particular fact that is

  already known to the defense (e.g., in Fullwood, the defendant’s own knowledge of his cocaine

  usage on the night of the relevant murder). Id. (internal quotation marks omitted). Awareness

  that material evidence exists is, of course, different from access to the evidence. While Indivior



                                                 -6-
Case 1:19-cr-00016-JPJ-PMS Document 226 Filed 10/30/19 Page 6 of 15 Pageid#: 1657
  can point to the categories of information in the possession of the key federal agencies that are

  material to the preparation of its defense and/or exculpatory, it is the government that has access

  to these government materials, as it has demonstrated already in this case. Indivior cannot

  simply request the information and reasonably expect to receive it in time to meaningfully

  prepare for and “make effective use of [the information] at trial.” See United States v. Shifflett,

  798 F. Supp. 354, 357 (W.D. Va. 1992) (addressing the manner in which Brady and its progeny

  require that exculpatory material be disclosed). Moreover, while Indivior is able to discern,

  through its review of publicly available information and the select materials produced by the

  government, that the government’s production is incomplete, it does not know all the specific

  facts contained within the missing materials. Without this information, Indivior will be severely

  hampered, if not derailed completely, in its effort to identify agency documents as trial exhibits

  and, more importantly, potential trial witnesses employed by the government.

         Rather than taking an agency-by-agency approach to address the missing information

  identified by Indivior, Magistrate Judge Sargent focused narrowly on the agency divisions

  identified by the government as having participated in the investigation, and accepted the

  government’s representation that there is no further Rule 16 or Brady material to produce. The

  failure to consider the other categories of information identified by Indivior is clearly erroneous,

  and the apparent wholesale rejection of Indivior’s argument that the government must produce

  these materials because they are known to the investigative team is contrary to the Supreme

  Court’s clear directive in Kyles. For these reasons, and for the reasons addressed in Indivior’s

  Memorandum in Support of Defendants’ Motion to Compel (ECF No. 118) and Reply in Support

  of Defendants’ Motion to Compel (ECF No. 175), Indivior respectfully requests that the Court

  vacate Magistrate Judge Sargent’s Order and grant Indivior’s Motion to Compel.



                                                  -7-
Case 1:19-cr-00016-JPJ-PMS Document 226 Filed 10/30/19 Page 7 of 15 Pageid#: 1658
  II.    Motion for Bill of Particulars

         Indivior further objects to Magistrate Judge Sargent’s Order insofar as it includes a

  wholesale denial of its Motion for Bill of Particulars without addressing many of the key

  particulars lacking in the Indictment that courts routinely order the government to provide to

  allow defendants to effectively prepare for trial. Magistrate Judge Sargent’s statement that all of

  Indivior’s specific requests that were not addressed in the Order “amount to nothing more than

  an effort to be provided with the Government’s evidence in advance of trial,” Order at 6, is

  simply inaccurate. And the failure to consider Indivior’s need for this specific information to

  prepare for trial and prevent undue surprise is clearly erroneous. As it stands, the Order will

  require Indivior to “waste precious pre-trial preparation time guessing” about the nature of the

  government’s charges even though the government knows precisely the nature of the charges it is

  asserting and “can easily provide the information.” United States v. Trie, 21 F. Supp. 2d 7, 21

  (D.D.C. 1998).

         For example, both the court and the government failed even to address Indivior’s request

  that the government disclose the identity of Indivior’s purported co-conspirators. Although the

  Indictment alleges that between 2006 and 2019, Indivior conspired with “others known and

  unknown to the Grand Jury” to commit mail fraud, wire fraud, and health care fraud, the

  Indictment does not identify a single co-conspirator. Indictment at p. 36-37. As Indivior

  explained in its briefs supporting its Motion for Bill of Particulars, courts have routinely ordered

  bills of particulars requiring the government to disclose the names of co-conspirators. See, e.g.,

  United States v. Am. Waste Fibers Co., 809 F.2d 1044, 1047 (4th Cir. 1987) (proper remedy for

  indictment that omits names of co-conspirators is to seek a bill of particulars); United States v.

  Coleman, No. 3:17-CR-00008, 2018 WL 1386265, at *5 (W.D. Va. Mar. 19, 2018) (directing the

  government to disclose in a bill of particulars “the names of the co-conspirators the Government

                                                  -8-
Case 1:19-cr-00016-JPJ-PMS Document 226 Filed 10/30/19 Page 8 of 15 Pageid#: 1659
  may use as witnesses”); United States v. Allen, 289 F. Supp. 2d 230, 238 (N.D.N.Y. 2003)

  (directing government to disclose “the identities of all persons the government claims to have

  been co-conspirators during the course of the alleged conspiracy, regardless of whether they have

  been indicted”); United States v. Holman, 490 F. Supp. 755, 762 (E.D. Pa. 1980) (similar).

  Neither the government nor Magistrate Judge Sargent provided any justification for why the

  government need not do so in this case.2 Without disclosure of the purported co-conspirators,

  Indivior cannot meaningfully prepare a defense because it can only guess as to who the

  government may reference at trial as having participated in the alleged conspiracy.

          Similarly, Magistrate Judge Sargent did not address Indivior’s request that the

  government disclose each of the false or fraudulent statements it intends to introduce at trial and

  the factual basis for the alleged falsity or fraudulence. While the Order points to select

  purportedly false statements in the Indictment, it ignores the Indictment’s apparent disclaimer

  that the allegations included are merely “illustrative examples,” rather than “an exhaustive list”

  of all the purportedly false and fraudulent statements the government apparently intends to

  introduce at trial. Indictment ¶¶ 42 n.2, 102 n.5. In addition, the Indictment alleges a conspiracy

  and fraudulent conduct that lasted from 2006 through the date of the Indictment in 2019,

  Indictment ¶¶ 31-32, 78, but does not identify a single allegedly false or fraudulent statement or

  representation made after 2016. Indivior has simply requested that the government particularize

  every purportedly fraudulent statement it seeks to introduce at trial and the basis for its alleged

  fraudulence. Courts have routinely ordered the government to provide this information so that a


          2
            At the hearing on Indivior’s Motion to Compel, Magistrate Judge Sargent asked the
  government, “shouldn’t they have a right to know who the co-conspirators are?” Transcript of Oct. 1,
  2019 Hearing at 29 (ECF No. 205). The government did not respond to the question directly, instead
  suggesting that they had disclosed the individuals involved in the purported conspiracy, explaining that
  there are “a lot” of them. Id. But the government did not disclose any information about the co-
  conspirators in the Indictment, and Magistrate Judge Sargent did not address this issue in the Order.

                                                     -9-
Case 1:19-cr-00016-JPJ-PMS Document 226 Filed 10/30/19 Page 9 of 15 Pageid#: 1660
   defendant can adequately prepare for trial. See, e.g., United States v. Magalnik, 160 F. Supp. 3d

   909, 918 (W.D. Va. 2015) (ordering government to list “the specific visa and/or work

   applications that it intends to introduce at trial and explain, in general terms, how each

   application is believed to be false or fraudulent”); United States v. Elbaz, 332 F. Supp. 3d 960,

   982-83 (D. Md. 2018) (ordering government to list all allegedly false statements “that it intends

   to introduce at trial, including the date of the statement and the person to whom it was made”);

   United States v. Anderson, 441 F. Supp. 2d 15, 20 (D.D.C. 2006) (holding that the defendant is

   “entitled to know precisely which allegedly false statements the government relies on in each

   paragraph, the way in which the government alleges them to be false, and when approximately

   they were allegedly made”).

          In addition, Magistrate Judge Sargent’s Order has done nothing to clarify for Indivior the

   nature and particulars of the government’s apparent claim that, through its marketing, Indivior

   somehow aided and abetted physicians in prescribing and dispensing Suboxone Film in a

   “careless and clinically unwarranted manner.” See Indictment ¶ 31, p. 26. The allegation

   suggests that Indivior somehow intentionally aided and abetted careless conduct on the part of

   physicians, and that the government believes such careless conduct by these physicians gives

   rise to federal criminal fraud charges. But the Indictment does not define what it deems to be

   “careless and clinically unwarranted” prescribing or dispensing, address how Indivior’s

   marketing aided physicians in prescribing or dispensing Suboxone Film in a “careless and

   clinically unwarranted” manner, or link any false or fraudulent statements to the purported

   “careless and clinically unwarranted” prescribing practices.

          During the hearing on Indivior’s Motion for Bill of Particulars, even the government

   seemed confused about what it was actually charging in the Indictment. When Magistrate Judge



                                                  - 10 -
Case 1:19-cr-00016-JPJ-PMS Document 226 Filed 10/30/19 Page 10 of 15 Pageid#: 1661
   Sargent asked the government about the portion of the Indictment suggesting that Indivior

   somehow, through its marketing, aided and abetted health care providers in prescribing and

   dispensing Suboxone film in a careless and clinically unwarranted manner, Mr. Ramseyer

   explained that the scheme alleged in the Indictment is “to switch doctors from pills to film.”

   Transcript of Oct. 1, 2019 Hearing at 33-34. When Magistrate Judge Sargent clarified that the

   “government’s case is not that . . . the defendants were urging these doctors to prescribe film to

   more patients, or to prescribe [more] than they should legally be handling, or to prescribe it in

   doses higher than was shown to be clinically effective,” Mr. Ramseyer responded, “[w]e would

   agree we wouldn’t be required to prove that.” Id. at 36. But at the end of the hearing, Mr. Mayer

   suggested that the alleged scheme is something slightly different—that is, knowingly referring

   patients to doctors who were “issuing prescriptions that are careless and clinically unwarranted,”

   and getting those doctors to prescribe Suboxone Film. Id. at 45. Mr. Mayer stated, “that’s part

   of the conspiracy and that’s part of the fraud.” Id.

          But the Indictment itself suggests an even different scheme, whereby Indivior was

   “marketing Suboxone film to health care providers to be prescribed and dispensed in a careless

   and clinically unwarranted manner.” Indictment at 26 (emphasis added). Although Magistrate

   Judge Sargent’s Order points to paragraphs listing conduct the government alleges “induced or

   procured the physicians to switch to prescribing Suboxone Film,” Order at 5 (emphasis added), it

   does not identify anything in the Indictment supporting a claim that Indivior somehow aided and

   abetted the physicians’ prescribing practices. On the one hand, the government is apparently

   asserting that the physicians are the victims of Indivior’s scheme, and on the other, it is

   apparently claiming the physicians are Indivior’s co-conspirators. Given that the government

   has not submitted any filing clarifying this issue, and Magistrate Judge Sargent has not ordered



                                                   - 11 -
Case 1:19-cr-00016-JPJ-PMS Document 226 Filed 10/30/19 Page 11 of 15 Pageid#: 1662
   the government to do so, Indivior will remain in the dark about whether and how the government

   intends to proceed on this undefined claim, inhibiting its preparation for trial and leaving the

   door open to undue surprise.

          Indivior is not asking the government to disclose all the evidence it plans to use at trial.

   It is simply requesting that the government fill the gaps in the Indictment and provide Indivior

   with the critical information it needs to adequately prepare a defense and avoid unfair surprise at

   trial. Magistrate Judge Sargent’s wholesale denial of the Motion for Bill of Particulars without

   addressing these issues is both clearly erroneous and contrary to law. For these reasons, and for

   the reasons addressed in Indivior’s Memorandum in Support of Defendants’ Motion for Bill of

   Particulars (ECF No. 137) and Reply in Support of Defendants’ Motion for Bill of Particulars

   (ECF No. 185), Indivior respectfully requests that the Court vacate Magistrate Judge Sargent’s

   Order and grant Indivior’s Motion for Bill of Particulars.

                                            CONCLUSION

          For the foregoing reasons, and for the reasons addressed in Indivior’s opening and reply

   briefs supporting its motions, Indivior respectfully requests that the Court vacate Magistrate

   Judge Sargent’s Order and grant its Motion to Compel and Motion for Bill Particulars. Indivior

   also requests a hearing before the Court to further address the foregoing objections.




                                                  - 12 -
Case 1:19-cr-00016-JPJ-PMS Document 226 Filed 10/30/19 Page 12 of 15 Pageid#: 1663
   Dated: October 30, 2019              Respectfully submitted,

                                        INDIVIOR INC. (a/k/a Reckitt Benckiser
                                        Pharmaceuticals Inc.) and INDIVIOR PLC

                                        /s/ Thomas J. Bondurant, Jr.
                                        By Counsel

                                        Thomas J. Bondurant, Jr.
                                        Gentry Locke
                                        10 Franklin Road SE
                                        Roanoke, Virginia. 24022
                                        (540) 983-9389
                                        bondurant@gentrylocke.com

                                        Jennifer S. DeGraw
                                        Gentry Locke
                                        10 Franklin Road SE
                                        Roanoke, Virginia. 24022
                                        (540) 983-9445
                                        degraw@gentrylocke.com

                                        Leigh A. Krahenbuhl (admitted pro hac vice)
                                        Jones Day
                                        77 West Wacker Drive
                                        Chicago, Illinois 60601
                                        (312) 269-1524
                                        lkrahenbuhl@jonesday.com

                                        James R. Wooley (admitted pro hac vice)
                                        Jones Day
                                        901 Lakeside Avenue
                                        Cleveland, Ohio 44114
                                        (216) 586-7345
                                        jrwooley@jonesday.com

                                        James P. Loonam (admitted pro hac vice)
                                        Jones Day
                                        250 Vesey Street
                                        New York, New York 10281
                                        (212) 326-3808
                                        jloonam@jonesday.com

                                        Peter J. Romatowski (admitted pro hac vice)
                                        Jones Day
                                        51 Louisiana Avenue NW

                                      - 13 -
Case 1:19-cr-00016-JPJ-PMS Document 226 Filed 10/30/19 Page 13 of 15 Pageid#: 1664
                                        Washington, D.C. 20001
                                        (202) 879-7625
                                        pjromatowski@jonesday.com


                                        Counsel for Defendants




                                      - 14 -
Case 1:19-cr-00016-JPJ-PMS Document 226 Filed 10/30/19 Page 14 of 15 Pageid#: 1665
                                   CERTIFICATE OF SERVICE

          I hereby certify that I caused the foregoing to be presented to the Clerk of the Court for

   filing and uploading to the CM/ECF system, which will send notification of such filing to all

   counsel of record, on this 30th day of October, 2019.


                                                  /s/ Thomas J. Bondurant, Jr.
                                                  Counsel for Defendants




                                                 - 15 -


Case 1:19-cr-00016-JPJ-PMS Document 226 Filed 10/30/19 Page 15 of 15 Pageid#: 1666
